DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “a movable frame element provided with the holder to be pivotable around an optical axis of the plurality of lenses and caused to pivot to move a movement target lens out of the plurality of lenses along the optical axis” is indefinite. The Examiner is unclear about which movement target lens out of the plurality of lenses along the optical axis pivots by the movable frame element? Fig. 5 shows a plurality of the lenses 531 but it is unclear about which particular lens is referred as “a movement target lens out of the plurality of lenses”.
Claims 2-8 are rejected as being depended on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI et al. (US 2013/0300951 A1, HAYASHI) in view of JUNG et al. (US 2013/0044298 A1; JUNG).
HAYASHI teaches a projector 10 [fig 1] comprising: a projection section 70 [fig 1] that projects image forming light (from light modulation unit 50) [fig 1] [0035]; a position adjuster 94 (expanding and contracting member) [fig 2] [0042]; and an enclosure 19 [fig 1] that accommodates the projection section 70 [fig 2] and the position adjuster 94 [fig 2], the position adjuster 94 [fig 2] includes an arm member 92b [fig 2] connected to the movable frame element (support base 92b is mounted on the expanding and contracting member 94, and is slightly movable in a direction parallel with the system optical axis SA, i.e., an optical axis OA of the projection lens 70 in accordance with the expansion and contraction of the expanding and contracting member 94) [0044] and caused to pivot along with the movable frame element (fixing flange 71a of the projection lens 70 is fixed to the lens barrel support portion 91a by inserting the lens barrel 71 of the projection lens 70 into an opening 91j of the lens barrel support portion 91a and then threading fixing screws 95 into the screw holes 91h via openings 71j of the fixing flange 71a. By this method, the projection lens 70 can be aligned with the frame member 91) [0045]. 
	HAYASHI does not teach the projection section includes a plurality of lenses, a holder that holds the plurality of lenses, and a movable frame element provided with the holder to be pivotable around an optical axis of the plurality of lenses and caused to pivot to move a movement target lens out of the plurality of lenses along the optical axis, an operation member provided in the enclosure to be pivotable around a pivotal axis substantially parallel to the optical axis and caused to pivot when an end portion of the operation member that is an end portion opposite the arm member is moved, and a linkage mechanism that links the arm member to the operation member and causes the arm member to pivot in response to the pivotal motion of the operation member, and the pivotal axis of the operation member is closer to an end portion of the operation member that is the end portion opposite the arm member than to an end portion of the operation member that is an end portion facing the arm member.
JUNG teaches a projector [fig 3] having projection section 30 [fig 3] includes a plurality of lenses [fig 3], a holder 35 (lens barrel) [fig 3] [0031] that holds the plurality of lenses, and a movable frame element 40 (focus regulator) [fig 3] [0032] provided with the holder 35 [fig 3] to be pivotable around an optical axis of the plurality of lenses (shown below with fig 4 below) and caused to pivot to move a movement target lens out of the plurality of lenses along the optical axis (shown below with fig 4 below), an operation member 41 (multi-stage spur gear) [fig 3] provided in the enclosure 10 [fig 3] to be pivotable around a pivotal axis substantially parallel to the optical axis [fig 3] and caused to pivot when an end portion of the operation member 41 [fig 3] that is an end portion opposite the arm member 51 (multi-stage rack gear) [fig 3] [0034] is moved, and a linkage mechanism 52a [fig 3] that links the arm member 51 [fig 3] to the operation member 41 [fig 3] and causes the arm member 51 [fig 3] to pivot in response to the pivotal motion of the operation member (while the third gear teeth 52a of the first rack gear train 52 are engaged with the first gear teeth 42a of the first spur gear train 42, the projection lens unit 30 is rotated clockwise) [fig 3], and the pivotal axis of the operation member is closer to an end portion of the operation member (shown below with fig 3 below) that is the end portion opposite the arm member 51 [fig 3] than to an end portion of the operation member that is an end portion (bottom portion of 41) facing the arm member 51 [fig 3].


    PNG
    media_image1.png
    811
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    655
    857
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the projection section includes a plurality of lenses, a holder that holds the plurality of lenses, and a movable frame element provided with the holder to be pivotable around an optical axis of the plurality of lenses and caused to pivot to move a movement target lens out of the plurality of lenses along the optical axis, an operation member provided in the enclosure to be pivotable around a pivotal axis substantially parallel to the optical axis and caused to pivot when an end portion of the operation member that is an end portion opposite the arm member is moved, and a linkage mechanism that links the arm member to the operation member and causes the arm member to pivot in response to the pivotal motion of the operation member, and the pivotal axis of the operation member is closer to an end portion of the operation member that is the end portion opposite the arm member than to an end portion of the operation member that is an end portion facing the arm member as taught by JUNG to the projector as disclosed by HAYASHI to overcome asymmetry in focus regulation when a screen size for the projector is increased or decreased (JUNG; [0011]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI et al. (US 2013/0300951 A1, HAYASHI) in view of JUNG et al. (US 2013/0044298 A1; JUNG) and further in view of KOYAMA et al. (US 2012/0307214 A1; KOYAMA).
HAYASHI in view of JUNG teaches the invention except for the enclosure has a first surface section that intersects the direction perpendicular to the optical axis, and an image opening which is located in the first surface section and through which the light projected from the projection section passes, and the projection section includes a reflection mirror that reflects light that exits out of the plurality of lenses to project the light out of the enclosure via the image opening.
KOYAMA teaches a projector 1 [fig 3] having the enclosure 2 [fig 3] has a first surface section (top surface) [fig 3] that intersects the direction perpendicular to the optical axis [fig 3], and an image opening 4 [fig 3] which is located in the first surface section (top surface) [fig 3] and through which the light P [fig 3] projected from the projection section passes 8, 9 [fig 3], and the projection section includes a reflection mirror 9 [fig 3] that reflects light that exits out of the plurality of lenses 8 [fig 3] to project the light out of the enclosure via the image opening 4 [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the enclosure has a first surface section that intersects the direction perpendicular to the optical axis, and an image opening which is located in the first surface section and through which the light projected from the projection section passes, and the projection section includes a reflection mirror that reflects light that exits out of the plurality of lenses to project the light out of the enclosure via the image opening as taught by KOYAMA to the projector as disclosed by HAYASHI in view of JUNG to guide the light toward the opening, and projects the light to the outside of the external case via the opening (KOYAMA; [0007]).



Allowable Subject Matter
Claims 2-4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art HAYASHI et al. (US 2013/0300951 A1, HAYASHI) teaches a projector 10 in this embodiment includes a main optical device 11 called optical engine unit as well, and an external case 19 covering the entire system of the projector 10. The main optical device 11 has an illumination device 20, a color separation light guide system 40, a light modulation unit 50, a cross dichroic prism 60, and a projection lens 70. The light modulation unit 50 and the cross dichroic prism 60 constitute a display device 80 for modulating illumination light and forming an image. Almost all parts of the illumination device 20, the color separation light guide system 40, the light modulation unit 50, the cross dichroic prism 60, and the projection lens 70 are accommodated in a light guide 11a as a light shielding support frame, and are optically aligned and fixed within the light guide 11a. The illumination device 20 includes a light source lamp unit 21 and an equalizing system 23. The light source lamp unit 21 has a lamp unit 21a and a concave lens 21b as a light source. The lamp unit 21a has a lamp main body 22a such as a high-pressure mercury lamp, and a concave mirror 22b for collecting light emitted from the light source and directing the light toward the front. The concave lens 21b has a function of converting the light emitted from the lamp unit 21a into light substantially parallel with a system optical axis SA, i.e., an illumination axis. However, when the concave mirror 22b is a parabolic mirror, for example, the concave lens 21b can be eliminated. The equalizing system 23 disposed after the light source lamp unit 21 has first and second lens arrays 23a and 23b, a polarization converting member 23f, and a stacking lens 23h. Each of the first and second lens arrays 23a and 23b has a plurality of element lenses disposed in matrix. The element lenses contained in the first lens array 23a divide the light emitted from the light source lamp unit 21 into plural partial lights. The element lenses contained in the second lens array 23b receive the partial lights from the first lens array 23a and release the partial lights at appropriate divergence angles. The polarization converting member 23f constituted by a PBS prism array, a wavelength plate or the like converts the lights received from the lens array 23b into only linear polarized lights in a particular direction, and supplies the converted lights to the subsequent optical system. The stacking lens 23h generally and appropriately converges the illumination lights having passed the polarization converting member 23f to stack the converged lights on each of liquid crystal light valves 50r, 50g, and 50b for respective colors provided on the light modulation unit 50. Thus, the illumination lights emitted from the illumination device 20 can be uniformly applied to the displayable areas of the liquid crystal light valves 50r, 50g, and 50b for the respective colors via the color separation light guide system 40. HAYASHI does not anticipate or render obvious, alone or in combination, the linkage mechanism includes a pin that is provided at one of the arm member and the operation member and protrudes in parallel to the optical axis, and an elongated hole which is provided in the other one of the arm member and the operation member along a direction perpendicular to the optical axis and through which the pin passes, and when the operation member is caused to pivot, the pin moves along the elongated hole to cause the arm member to pivot.
As of claim 3, the closest prior art HAYASHI et al. (US 2013/0300951 A1, HAYASHI) teaches a projector 10 in this embodiment includes a main optical device 11 called optical engine unit as well, and an external case 19 covering the entire system of the projector 10. The main optical device 11 has an illumination device 20, a color separation light guide system 40, a light modulation unit 50, a cross dichroic prism 60, and a projection lens 70. The light modulation unit 50 and the cross dichroic prism 60 constitute a display device 80 for modulating illumination light and forming an image. Almost all parts of the illumination device 20, the color separation light guide system 40, the light modulation unit 50, the cross dichroic prism 60, and the projection lens 70 are accommodated in a light guide 11a as a light shielding support frame, and are optically aligned and fixed within the light guide 11a. The illumination device 20 includes a light source lamp unit 21 and an equalizing system 23. The light source lamp unit 21 has a lamp unit 21a and a concave lens 21b as a light source. The lamp unit 21a has a lamp main body 22a such as a high-pressure mercury lamp, and a concave mirror 22b for collecting light emitted from the light source and directing the light toward the front. The concave lens 21b has a function of converting the light emitted from the lamp unit 21a into light substantially parallel with a system optical axis SA, i.e., an illumination axis. However, when the concave mirror 22b is a parabolic mirror, for example, the concave lens 21b can be eliminated. The equalizing system 23 disposed after the light source lamp unit 21 has first and second lens arrays 23a and 23b, a polarization converting member 23f, and a stacking lens 23h. Each of the first and second lens arrays 23a and 23b has a plurality of element lenses disposed in matrix. The element lenses contained in the first lens array 23a divide the light emitted from the light source lamp unit 21 into plural partial lights. The element lenses contained in the second lens array 23b receive the partial lights from the first lens array 23a and release the partial lights at appropriate divergence angles. The polarization converting member 23f constituted by a PBS prism array, a wavelength plate or the like converts the lights received from the lens array 23b into only linear polarized lights in a particular direction, and supplies the converted lights to the subsequent optical system. The stacking lens 23h generally and appropriately converges the illumination lights having passed the polarization converting member 23f to stack the converged lights on each of liquid crystal light valves 50r, 50g, and 50b for respective colors provided on the light modulation unit 50. Thus, the illumination lights emitted from the illumination device 20 can be uniformly applied to the displayable areas of the liquid crystal light valves 50r, 50g, and 50b for the respective colors via the color separation light guide system 40. HAYASHI does not anticipate or render obvious, alone or in combination, a direction from one side surface of the enclosure toward another side surface of the enclosure is a direction X, and a first imaginary line that extends along the direction X and is perpendicular to the optical axis of the plurality of lenses and a second imaginary line that extends along the direction X and is perpendicular to the pivotal axis of the operation member are separate from each other.
As of claim 4, the closest prior art HAYASHI et al. (US 2013/0300951 A1, HAYASHI) teaches a projector 10 in this embodiment includes a main optical device 11 called optical engine unit as well, and an external case 19 covering the entire system of the projector 10. The main optical device 11 has an illumination device 20, a color separation light guide system 40, a light modulation unit 50, a cross dichroic prism 60, and a projection lens 70. The light modulation unit 50 and the cross dichroic prism 60 constitute a display device 80 for modulating illumination light and forming an image. Almost all parts of the illumination device 20, the color separation light guide system 40, the light modulation unit 50, the cross dichroic prism 60, and the projection lens 70 are accommodated in a light guide 11a as a light shielding support frame, and are optically aligned and fixed within the light guide 11a. The illumination device 20 includes a light source lamp unit 21 and an equalizing system 23. The light source lamp unit 21 has a lamp unit 21a and a concave lens 21b as a light source. The lamp unit 21a has a lamp main body 22a such as a high-pressure mercury lamp, and a concave mirror 22b for collecting light emitted from the light source and directing the light toward the front. The concave lens 21b has a function of converting the light emitted from the lamp unit 21a into light substantially parallel with a system optical axis SA, i.e., an illumination axis. However, when the concave mirror 22b is a parabolic mirror, for example, the concave lens 21b can be eliminated. The equalizing system 23 disposed after the light source lamp unit 21 has first and second lens arrays 23a and 23b, a polarization converting member 23f, and a stacking lens 23h. Each of the first and second lens arrays 23a and 23b has a plurality of element lenses disposed in matrix. The element lenses contained in the first lens array 23a divide the light emitted from the light source lamp unit 21 into plural partial lights. The element lenses contained in the second lens array 23b receive the partial lights from the first lens array 23a and release the partial lights at appropriate divergence angles. The polarization converting member 23f constituted by a PBS prism array, a wavelength plate or the like converts the lights received from the lens array 23b into only linear polarized lights in a particular direction, and supplies the converted lights to the subsequent optical system. The stacking lens 23h generally and appropriately converges the illumination lights having passed the polarization converting member 23f to stack the converged lights on each of liquid crystal light valves 50r, 50g, and 50b for respective colors provided on the light modulation unit 50. Thus, the illumination lights emitted from the illumination device 20 can be uniformly applied to the displayable areas of the liquid crystal light valves 50r, 50g, and 50b for the respective colors via the color separation light guide system 40. HAYASHI does not anticipate or render obvious, alone or in combination, a base to which a pivotal axis section of the operation member is attached, wherein the operation member has a recessed section that is provided between the pivotal axis section of the operation member and an end portion of the operation member and avoids interference between the operation member and part of the base.
As of claim 6, the closest prior art HAYASHI et al. (US 2013/0300951 A1, HAYASHI) teaches a projector 10 in this embodiment includes a main optical device 11 called optical engine unit as well, and an external case 19 covering the entire system of the projector 10. The main optical device 11 has an illumination device 20, a color separation light guide system 40, a light modulation unit 50, a cross dichroic prism 60, and a projection lens 70. The light modulation unit 50 and the cross dichroic prism 60 constitute a display device 80 for modulating illumination light and forming an image. Almost all parts of the illumination device 20, the color separation light guide system 40, the light modulation unit 50, the cross dichroic prism 60, and the projection lens 70 are accommodated in a light guide 11a as a light shielding support frame, and are optically aligned and fixed within the light guide 11a. The illumination device 20 includes a light source lamp unit 21 and an equalizing system 23. The light source lamp unit 21 has a lamp unit 21a and a concave lens 21b as a light source. The lamp unit 21a has a lamp main body 22a such as a high-pressure mercury lamp, and a concave mirror 22b for collecting light emitted from the light source and directing the light toward the front. The concave lens 21b has a function of converting the light emitted from the lamp unit 21a into light substantially parallel with a system optical axis SA, i.e., an illumination axis. However, when the concave mirror 22b is a parabolic mirror, for example, the concave lens 21b can be eliminated. The equalizing system 23 disposed after the light source lamp unit 21 has first and second lens arrays 23a and 23b, a polarization converting member 23f, and a stacking lens 23h. Each of the first and second lens arrays 23a and 23b has a plurality of element lenses disposed in matrix. The element lenses contained in the first lens array 23a divide the light emitted from the light source lamp unit 21 into plural partial lights. The element lenses contained in the second lens array 23b receive the partial lights from the first lens array 23a and release the partial lights at appropriate divergence angles. The polarization converting member 23f constituted by a PBS prism array, a wavelength plate or the like converts the lights received from the lens array 23b into only linear polarized lights in a particular direction, and supplies the converted lights to the subsequent optical system. The stacking lens 23h generally and appropriately converges the illumination lights having passed the polarization converting member 23f to stack the converged lights on each of liquid crystal light valves 50r, 50g, and 50b for respective colors provided on the light modulation unit 50. Thus, the illumination lights emitted from the illumination device 20 can be uniformly applied to the displayable areas of the liquid crystal light valves 50r, 50g, and 50b for the respective colors via the color separation light guide system 40. HAYASHI does not anticipate or render obvious, alone or in combination, a cover member attached to the enclosure, wherein the enclosure includes a first surface section that intersects the direction perpendicular to the optical axis, a second surface section that intersects the first surface section, and an operation opening that is located in the second side surface section, the operation member includes an operation section located at a side of the operation member that is a side opposite the arm member and exposed via the operation opening, and the cover member is attached to the enclosure and covers the operation opening and the operation section.
Claims 7-8 are allowed as being dependent on claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art OTSUKI et al. (US 20130038524 A1) teaches an image pickup device includes an image pickup element which captures an image of a projection surface, an optical filter which has higher transmissivity for infrared light than for visible light, a visible light transmitting member whose transmissivity for visible light is higher than the corresponding transmissivity of the optical filter, and a switching unit which switches between a first condition where the optical filter is disposed on an optical path of light entering the image pickup element, and a second condition where the visible light transmitting member is disposed on the optical path;
- Prior Art Cheng et al. (US 20130003025 A1) teaches a projection apparatus includes an optical engine base, a light source, a light valve, a lens module, and a fan. The light source is disposed at the optical engine base for emitting an illumination beam. The light valve is disposed at the optical engine base for converting the illumination beam into an image beam. The lens module is disposed at the optical engine base and includes a lens barrel and a lens assembly disposed in the lens barrel for converting the image beam into a projection beam. The fan is disposed at the optical engine base, and adjacent to the lens module. The fan is used for providing an air flow to cool the lens module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882